Citation Nr: 1536150	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  05-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected bilateral pes planus with calluses and plantar warts.

2.  Entitlement to service connection for a low back disability resulting from an abnormal gait, claimed as secondary to service-connected bilateral pes planus with calluses and plantar warts.

3.  Entitlement to service connection for a bilateral knee disability resulting from an abnormal gait, claimed as secondary to service-connected bilateral pes planus with calluses and plantar warts.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, March 2005, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was previously represented by Disabled American Veterans, but has since named the above-captioned attorney as his representative.  That attorney has submitted evidence and argument indicating that the Veteran is unemployable because of his mental health problems.  See May 2015 Appellate Brief and Enclosed Medical Opinion.  The Board interprets those submissions as tantamount to an informal claim of entitlement to a total disability evaluation based upon individual unemployability (TDIU).  As that issue has not yet been developed or adjudicated in the first instance, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

As discussed in further detail, below, the record is sufficient to favorably decide the Veteran's psychiatric claim.  Conversely, the remaining issues, which were previously remanded in March 2011, are still not ripe for adjudication.  Hence, they are addressed in the remand section, below, and are again remanded to the AOJ.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran was diagnosed with unspecified depression and a mood disorder.

2.  The Veteran's current psychiatric diagnoses were not directly caused or aggravated by any aspect of his active military service.

3.  The Veteran's current psychiatric diagnoses were not caused by his bilateral pes planus with calluses and plantar warts, or by any other service-connected disability.

4.  The Veteran's mood disorder was aggravated beyond its normal progression by his service-connected bilateral pes planus with calluses and plantar warts.


CONCLUSION OF LAW

The criteria for service connection for the aggravation of an acquired psychiatric disability, diagnosed as a mood disorder, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its statutory duties to notify the Veteran through correspondence dated in January 2013, prior to the initial adjudication of his psychiatric claim.  38 U.S.C.A. § 5103A(a).  That correspondence not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also satisfied the heightened requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment records and all post-service records that he has identified in support of his psychiatric claim.  The AOJ also has furnished VA examinations - in September 2013 and August 2014 - which have yielded clinical findings responsive to that issue.  Notably, the Veteran has not contended, and the record has not otherwise shown, that examining clinicians were unqualified, or that their findings were inadequate for consideration in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  This is significant as VA examiners are presumed to be competent - and their opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, 27 Vet. App. 124, 132-33 (2014) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'") (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013)).  As no such evidence has been presented here, the Board considers it unnecessary to remand for an examination, or to seek another opinion, in this case.  

The Board also considers it unnecessary to remand for a hearing as the Veteran has expressly waived his right to such a proceeding.  38 C.F.R. § 20.700(a) (2015).  Conversely, he has not executed a waiver of initial AOJ review of documents that were received following the August 2014 statement of the case.  However, this is not a bar to adjudication as such review is automatically waived for appeals, such as this, which were perfected on or after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).

For the foregoing reasons, the Board finds that VA not only has fulfilled its statutory duties to notify the Veteran but also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his psychiatric claim.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  As such, appellate review of that issue may now proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Appeal

The Veteran contends that his mental health problems are etiologically related to his active service - specifically, to his service-connected bilateral pes planus with calluses and plantar warts.  In light of his contentions, the Board will consider whether to grant service connection for an acquired psychiatric disability under both direct and secondary theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to consider all theories of entitlement raised by the claimant or otherwise of record).

To establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between two.  See 38 U.S.C.A. § 1131 (West 2014); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet . App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

To establish service connection on a secondary basis, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus between the two.  See 38 C.F.R. § 3.310 (2015); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Of particular relevance in the instant case, the provisions of 38 C.F.R. § 3.310 also direct that any increase in the severity of a disease or injury that is proximately due to, or the result of, a service-connected disability will itself be service connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310)(b)); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Board finds that the threshold requirement for direct and secondary service connection has been satisfied.  Indeed, the record reflects that the Veteran has been clinically diagnosed with both unspecified depression and a mood disorder.  See generally August 2014 VA Mental Disorders Examination; September 2013 Private Medical Opinion (received on May 7, 2015).  Such psychiatric diagnoses were rendered during the pendency of this appeal and, thus, qualify as current disabilities for VA benefit purposes.

Conversely, the remaining criteria for direct service connection have not been met.  Although the Veteran has reported being "court-martialed after getting into a fight with another serviceman," and also has acknowledged abusing alcohol and drugs during his active service, such misconduct in the line of duty does not constitute a valid in-service event or injury for VA benefit purposes.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), (d) (2015).  Even if it did, however, direct service connection would only be warranted if those in-service experiences had caused, or otherwise contributed to, a current mental disorder.  No such nexus has been alleged or shown.  Hence, absent other evidence that directly links the Veteran's current mental problems to his active service, the Board will turn its analysis to whether service connection is warranted on a secondary basis.

In this regard, the Veteran has presented evidence and argument suggesting that his depression symptoms were either caused or aggravated by his pes planus.  As the Veteran is currently receiving VA benefits for that disability, the second element required for secondary service connection has been met.  As such, the Veteran's claim turns on whether a nexus exists between that service-connected disability and one or more of his current mental disorders.

In an initial attempt to answer this question, the AOJ afforded the Veteran a September 2013 VA mental examination, which yielded a clinical diagnosis of "mood disorder secondary to a medical condition."  See September 2013 VA Examination Report at 1.  In addition to that diagnosis, the September 2013 examination report listed the Veteran's own complaints of "chronic foot pain [that] seriously impaired his social and mental functioning."  However, the report did not go so far as to etiologically link the Veteran's mood disorder to his pes planus.

An August 2014 VA mental examination report was similarly inconclusive.  Although that later report confirmed that the Veteran had unspecified depressive disorder, it indicated there was "no temporal connection" between this diagnosis and his service-connected foot disability.  Nonetheless, the report acknowledged that "[i]t [would be] impossible to say what contribution [the Veteran's] pes planus makes if any towards [his] depression. "

Fortunately for the Veteran, the inconclusive and inherently speculative findings outlined above are not the only medical evidence of record.  In addition, there is an addendum opinion, authored by the September 2013 examiner, which states that, as "[the Veteran] struggles with his permanent and debilitating chronic foot condition, [i]t is the belief of this examiner, based on interview and the C-file that [the Veteran's] service-connected foot condition is more likely than not aggravating his mood disorder."  See Dr. Medical Opinion of Dr. H. H.-G. (received at VA on May 7, 2015) (emphasis added).  In support of that opinion, the examiner has submitted medical treatise evidence, consisting of a 2011 article entitled "Symptoms of Depression and Stress Mediate the Effect of Pain on Disability."  Published by the International Association for the Study of Pain, this article explores the causal relationship between chronic joint pain and psychological distress.

The foregoing medical opinion evidence supports the Veteran's claim as it relates his mood disorder to his pes planus on the basis of aggravation.  Indeed, the September 2013 addendum opinion unequivocally states that such a nexus exists.  The Board considers that opinion highly probative as it is predicated not only on a comprehensive mental examination but also on a complete review of the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions).  In addition, that opinion is informed by pertinent medical literature, which further bolsters its evidentiary weight.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting the pertinent medical literature may be considered probative evidence in support of a claim for service connection, but only in combination with a medical nexus opinion).  There also are no contravening medical opinions of comparable value.  On the contrary, while the August 2014 VA report demurs that "[i]t [would be] impossible to say" whether the Veteran's service-connected pes planus aggravated his depression, such a finding, while inherently speculative, is not wholly inconsistent with the medical opinion that supports his claim.

Accordingly, the Board finds that the totality of the evidence supports an award of service connection for the aggravation of the Veteran's mood disorder by his pes planus.  Conversely, the record does not show that this mental disorder was actually caused by that service-connected disability.  In fact, the August 2014 examination report expressly indicates that such a causal relationship does not exist.  Tellingly, while that report is speculative - and, thus, only minimally probative -with respect to secondary aggravation, it is definitively negative on the question of causation.  Furthermore, this unfavorable finding is predicated on a comprehensive examination and is consistent with other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 302.  In light of such factors, the Board accepts the August 2014 finding regarding secondary causation as probative in this case.

The Board recognizes that the Veteran himself may disagree, and may sincerely believe that his mood disorder was caused, rather than merely aggravated, by his service-connected pes planus.  While a layperson, he is certainly competent to attest to mental and physical symptoms that lie within the realm of his experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that the situations where '[l]ay evidence can be competent and sufficient');Cf. FED. R. EVID. 701 (Lay witnesses may provide opinions that are "rationally based on the perception of the witness.").  However, the Veteran lacks the requisite expertise and training to identify which theory of secondary service connection - causation or aggravation -is implicated in his case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (holding that "[t]he question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Similarly, the Board itself lacks discretion to resolve such complex medical questions in the Veteran's favor when the clinical evidence compels a different result.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008); Colvin v. Derwinski, 1 Vet.  App. 171, 175 (1991) (holding that "the Board must rely on independent medical evidence, and not its own judgment").

The Board has considered whether it would be possible to grant a larger service-connection award under any other theory of entitlement, but finds that none is availing.  Indeed, while the Veteran has confirmed depressive and mood disorders, he has not been diagnosed with a psychosis, or with any other chronic disability enumerated under 38 C.F.R. § 3.309(a).  Even if such a chronic disability existed, however, it would only warrant presumptive service connection if it manifested within a year of his release from service, or exhibited a chronicity of symptomatology since that time.  See 38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Neither situation exists here.  In fact, the Veteran's first documented treatment for mental disorders occurred approximately 25 years after he left the Army.  See August 2014 VA Mental Examination at 3 (noting that the Veteran "did not receive mental health treatment as a child or while in the military" and that he "was first evaluated by mental health at the VA in 2006").  The dearth of any intervening complaints or clinical findings of mental health problems, while not wholly dispositive of his claim, further tilts the weight of evidence against it.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active service and resulted in a chronic disorder).  

Moreover, it stands to reason that, if the Veteran had been experiencing symptoms of a mental illness on a continuous basis since leaving the military, he would have listed such a disability on his initial (December 1981) application for VA benefits.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that '[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur' (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (citing to the Federal Rules of Evidence for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Instead, that December 1981 application focused on exclusively on the Veteran's "foot condition."  To date, this constitutes the only disability for which a direct link to service has been established.

For the foregoing reasons, the Board concludes that the Veteran is entitled to secondary service connection for a mood disorder, but only to the extent that this disability was aggravated by his service-connected pes planus.  All reasonable doubt has been resolved in the Veteran's favor in reaching this decision.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

Service connection for the aggravation of a mood disorder by bilateral pes planus with calluses and plantar warts is granted, subject to the laws and regulations governing the receipt of VA compensation benefits.


REMAND

The Veteran also seeks service connection for low back and bilateral knee disorders, invoking the same theory of secondary entitlement raised in support of his psychiatric claim.  However, before the Board may reach the merits of those remaining issues, further development is needed.  38 C.F.R. § 19.9 (2015).

Specifically, a remand is required to ensure that the Veteran is afforded due process at all stages of his appeal.  See 38 C.F.R. § 20.600 (2015).  The record reflects that the above-captioned attorney currently represents the Veteran in all controversies before VA, but has not submitted any argument or evidence in support of his back and knee disorder claims.  Although the matters have been pending for an extended period, this attorney should be afforded the opportunity to review the electronic claims file, and to submit argument and evidence on the Veteran's behalf with respect to those issues.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's private attorney (identified on the title page of this decision) with an opportunity to review the electronic claims file and to submit a VA Form 1-646, (Statement of Accredited Representative in Appealed Case), or other appropriate written argument, as well as evidence regarding the issues of entitlement to service connection for low back and bilateral knee disorders, claimed as secondary to service-connected bilateral pes planus with calluses and plantar warts.  Allow the proper amount of time for response.  

2.  If and only if the private attorney does not respond to the above directive, contact the Veteran and advise him of his right to appoint a new representative in support of his claims.

3.  After the above directives have been completed to the extent applicable, readjudicate the Veteran's low back and bilateral knee disorder claims.  If any aspect of the appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then, re-certify the case to the Board or further review, if appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Veterans Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


